         Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 1 of 14



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                  §
                                                        §
URBAN OAKS BUILDERS LLC, 1                              §              Case No. 18-34892
                                                        §
         Debtor.                                        §              Chapter 11

                         FIRST INTERIM FEE APPLICATION COVER SHEET


Name of Applicant:                                                           Okin Adams LLP

Applicant’s professional role in case:                                       Debtor’s Counsel

Interim or Final Application:                                                      Interim

Date order of appointment signed:                                    October 15, 2018 [Doc. No. 90]


                                                             Beginning of Period             End of Period

Time period covered by this Application:                       August 31, 2018           December 31, 2018

Time period covered by prior Applications:                            N/A                          N/A

Total amounts awarded in all prior Applications:                                     N/A

Total fees requested in this Application:                                       $289,797.00

Total professional fees requested in this                                       $288,055.50
Application and in all prior Applications:

Total actual professional hours covered by this                                    771.50
Application:

Average hourly rate for professionals:                                             $405.00

Total paraprofessional fees requested in this                                     $1,741.50
Application:



1
 The Debtor in this chapter 11 case and the last four digits of the Debtor’s federal tax identification number are:
Urban Oaks Builders LLC (8662).
       Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 2 of 14




Total actual paraprofessional hours covered by           12.90
this Application:

Average hourly rate for paraprofessionals:              $135.00

Reimbursable expenses sought in this                   $4,790.23
Application:

Application Costs:                                       $0.00

Total to be Paid to Priority Unsecured Creditors:        TBD

Anticipated % Dividend to Priority Unsecured             100%
Creditors:

Total to be Paid to General Unsecured Creditors:         TBD

Anticipated % Dividend to General Unsecured              100%
Creditors:

Date of Confirmation Hearing                              N/A

Indicate whether plan has been confirmed                  NO
         Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 3 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

In re:                                        §
                                              §
URBAN OAKS BUILDERS LLC,                      §            Case No. 18-34892
                                              §
         Debtor.                              §            Chapter 11

                     FIRST INTERIM FEE APPLICATION OF
                 OKIN ADAMS LLP, COUNSEL FOR THE DEBTOR,
          FOR THE PERIOD AUGUST 31, 2018 THROUGH DECEMBER 31, 2018

         THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY
         AFFECT YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD
         IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
         DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
         MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
         PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN
         TWENTY-ONE (21) DAYS OF THE DATE THIS WAS SERVED ON YOU.
         YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT
         BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE
         RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO YOU.
         IF YOU OPPOSE THE MOTION NAD HAVE NOT REACHED AN
         AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE
         PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
         EVIDENCE AT THE HEARING AND MAY DECIDE TO GRANT THE
         RELIEF REQUESTED IN THE APPLICATION AT THE HEARING.

         REPRESENTED         PARTIES      SHOULD       ACT     THROUGH         THEIR
         ATTORNEY.

         Okin Adams LLP (“Okin Adams” or “Applicant”), counsel for Urban Oaks Builders LLC

(the “Debtor”) in the above-referenced case, in accordance with this Court’s Order Establishing

Procedures for Interim Compensation and Reimbursement of Expenses of Professionals [Doc.

No. 89] (the “Interim Compensation Order”), files this First Interim Fee Application for the

period August 31, 2018 through December 31, 2018 (the “Application”) and respectfully states

the following in support thereof:
        Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 4 of 14



                              I.    JURISDICTION AND VENUE

        1.     This Court has jurisdiction over this matter under 28 U.S.C. § 1334. This is a core

proceeding under 28 U.S.C. § 157(b). Venue is proper in this district pursuant to 28 U.S.C.

§§ 1408 and 1409.

        2.     This Application is made pursuant to sections 330 and 331 of the Bankruptcy

Code.

                                     II.   BACKGROUND

A.      The Debtor’s Chapter 11 Case

        3.     On August 31, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11, Title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the Southern District of Texas, Houston Division (the

“Court”).

        4.     Pursuant to Bankruptcy Code sections 1107(a) and 1108, the Debtor is operating

its business and managing its property as a debtor in possession.

        5.     The Debtor is a general contracting and construction management company

formed in 2011.     It is in the business of providing general contracting and construction

management services for large and medium-sized multifamily residential construction projects

across the United States. The Debtor provides services primarily for entities affiliated with

Hines Interests Limited Partnership (“Hines”).       Founded in 1957, Hines is a real estate

development and investment company that operates throughout Texas, the United States, and

across the globe.

        6.     The Debtor’s principal office is located in Houston, Texas, and most of its

employees and officers are likewise located in Texas.
       Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 5 of 14



       7.       The Debtor is currently the general contractor for three large multifamily projects,

located in Denver, San Antonio, and Houston. Each project is based on a guaranteed maximum

price contract, with contract values of approximately $67 million, $52 million, and $112 million,

respectively.

       8.       Although the Debtor operated profitably from 2011 to 2017, beginning in 2017, it

began to incur substantial expenses and costs in connection with the claims brought by Southstar

Capital Group I, LLC (“Southstar”) regarding alleged construction defects at a multifamily

apartment project for which the Debtor was the general contractor in Celebration, Florida (the

“Celebration Apartments”). Several of the Debtor’s insurance carriers have refused to cover,

defend and indemnify the Debtor against Southstar’s claims. As a result of the insurance

carriers’ failure to comply with their contractual obligations, the Debtor has filed a declaratory

judgment action against them which is currently pending in the Middle District of Florida. To

finance these litigation expenses and ensure the Debtor’s continued operations, the Debtor’s

managing member, POC Holdings 2, Inc. (the “Prepetition Secured Lender”), made several loan

advances to the Debtor.

       9.       While the Debtor continues to earn sufficient cash-flow from its active

construction projects to pay its ordinary debts and obligations as they come due, the Debtor lacks

sufficient cash reserves to continue to finance the ongoing litigation over construction defects at

the Celebration Apartments without further advances from the Prepetition Secured Lender. In

addition to the prepetition loans, the Debtor also has obligations to its vendors, employees,

Hines, and other parties, including the asserted unliquidated and disputed claims of Southstar and

its affiliates. In order to allow the Debtor to provide continued uninterrupted service on its

projects, ensure that its vendors and employees are paid without interruption, continue to fully
        Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 6 of 14



defend itself on the claims asserted by Southstar, and to pursue its rights under its various

commercial general liability insurance policies, the Debtor chose to file this chapter 11

bankruptcy case. The Debtor believes that the breathing spell provided by the chapter 11 filing

will allow it an opportunity to manage its defense costs and pursue its insurance coverage while

continuing its operations without interruption. 2

B.      Employment of Okin Adams

        10.      Prepetition, the Debtor engaged Okin Adams as general bankruptcy counsel. On

September 20, 2018, the Debtor filed its application to retain Okin Adams [Doc. No. 51]. On

October 15, 2018, the Court issued its Order Authorizing the Employment and Retention of Okin

Adams LLP As Bankruptcy Counsel to the Debtor [Doc. No. 90], a copy of which is attached

hereto as Exhibit A.

        11.      The professional services for which Okin Adams requests compensation and

allowance in this Application were performed between August 31, 2018 and December 31, 2018.

No agreement or understanding exists between Okin Adams and any other person with respect to

the sharing of compensation sought herein, except that the compensation approved by the Court

will be shared among Okin Adams’ partners, associates, and personnel as authorized under the

Bankruptcy Code.

                            III.     FIRST INTERIM FEE APPLICATION

        12.      Prior Compensation. Okin Adams has not previously filed a chapter 11 fee

application for compensation in this case.

        13.      Scope of Fee Application. Okin Adams makes this Application pursuant to

section 331 of the Bankruptcy Code for approval of compensation for professional services


2
  For further explanation of the Southstar litigation and the Debtor’s claims against its insurance carriers, please
refer to the Declaration of Todd Hagood in Support of Chapter 11 Petition and First Day Pleadings [Doc. No. 2].
          Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 7 of 14



rendered and for reimbursement of out-of-pocket expenses actually and necessarily incurred by

Okin Adams in the representation of the Debtor during the period of August 31, 2018 through

December 31, 2018 (the “Application Period”).

          14.     Compensation sought. During the Application Period, Okin Adams expended an

aggregate total of 784.40 hours for professional services rendered on behalf of the Debtor. As

such, Okin Adams seeks compensation for the following during the Application Period:

          Fees:                $ 289,797.00

          Expenses:            $    4,790.23

          Application Costs:   $       0.00

          TOTAL:               $ 294,587.23

An accounting of the date such services were rendered and the time expended, together with a

description of the services rendered by person and by date is attached as Exhibit B to this

Application and is incorporated herein by reference. Exhibit B also contains a breakdown of the

hourly rates charged by Applicant’s personnel, setting forth the number of hours expended by

individual attorneys in connection with representation of the Debtor during the Application

Period.

          15.     Expenses. During the Application Period, Okin Adams incurred reimbursable

expenses in connection with its representation of the Debtor in the amount of $4,790.23. All of

these expenditures represent necessary and reasonable costs incident to the performance of Okin

Adams' services to the Debtor. The reimbursable expenses also are summarized in the attached

Exhibit B. The expenses requested in the Application conform to the guidelines as found in

S.D. Tex. L. B. R. 2016-1.

          16.     Total Compensation Sought.     Okin Adams seeks a total interim award of
       Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 8 of 14



$294,587.23 in fees and expenses for services rendered on behalf of the Debtor during the

Application Period.

       17.     Okin Adams’ standard rates are consistent with fees charged by Okin Adams’

peers in similar cases. Further, all professional services for which an allowance is requested

were reasonable and necessary for services rendered on behalf of the Debtor in this case. The

rates charged by Okin Adams for services rendered by its attorneys are the same as the rates

charged on similar matters, without considering the size and degree of responsibility, difficulty,

complexity, and results achieved.

       18.     Summary of Services. During the Application Period, Okin Adams performed

work primarily in ten different areas: case administration; asset analysis and recovery; relief

from stay/adequate protection; meetings of and communications with creditors; fee/employment

applications; assumption/rejection of leases and contracts; other contested matters; business

operations; financing/cash collateral; and plan and disclosure statement. The specific charges in

each of these categories are shown on Exhibit B. The professional hours and rates per task for

those categories in the Application Period are summarized below:

       19.     B110 – Case Administration. The work performed in this category involved

various administrative and miscellaneous tasks performed on behalf of the Debtor. This includes

drafting and engaging in conversations with the client regarding first day motions, discussing

case strategy, receipt and review of notices of court filings, coordinating with the Debtor’s

noticing agent regarding service of pleadings, and drafting a bar date motion, mediation motion,

and witness and exhibit lists. Okin Adams billed 187.00 hours to this task code with a blended

rate of $368.50 for a total amount billed of $68,909.00.

       20.     B120 – Asset Analysis and Recovery. This category primarily consisted of legal
       Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 9 of 14



research and analysis regarding the Debtor’s potential claims for turnover of property of the

estate pursuant to section 542 of the Bankruptcy Code. Okin Adams billed 7.60 hours to this

task code with a blended rate of $275.00 for a total amount billed of $2,090.00.

       21.     B140 – Relief from Stay/Adequate Protection. The work performed in this

category relates to the discussion of a franchise tax offset issue with the Debtor’s representatives.

Okin Adams billed 0.3 hours to this task code with a blended rate of $575.00 for a total amount

billed of $172.50.

       22.     B150 – Meetings of and Communications with Creditors.                     The work

performed in this category includes various correspondence with creditors and their counsel to

discuss how the case may affect each creditor’s claim, and the impact of the critical vendor/trust

fund order with respect to the Debtor’s ongoing projects. Okin Adams billed 5.90 hours to this

task code with a blended rate of $419.07 for a total amount billed of $2,472.50.

       23.     B160 – Fee/Employment Applications. This category involved work performed

by Okin Adams with regard to preparing and prosecuting the Debtor’s applications to retain Okin

Adams as attorneys, Baker Botts LLP as special counsel, Boyle & Leonard, P.A. as special

counsel, Carlton Fields Jorden Burt as special counsel, and Stout Risius Ross, LLC as financial

advisor in this matter, including preparation of the motions, verifications in support thereof and

proposed orders granting same. Also included in this category is the preparation of the Debtor’s

monthly fee statements to the Debtor and Fee Parties. Okin Adams billed 58.60 hours to this

task code with a blended rate of $329.33 for a total amount billed of $19,298.50.

       24.     B185 – Assumption/Rejection of Leases and Contracts. The work performed

in this category involves analysis of the Debtor’s general contracting agreements, legal research

and preparation of a motion to assume executory contracts, correspondence with project owners
      Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 10 of 14



regarding assumption issues, and prosecution of the assumption motion. Okin Adams billed

33.60 hours to this task code with a blended rate of $373.21 for a total amount billed of

$12,540.00.

       25.    B190 – Other Contested Matters.          This category involved extensive work

performed by Okin Adams with regard to the Southstar litigation and related insurance coverage

litigation, including working with Debtor’s professionals and opposing counsel regarding

mediation and settlement offers, analysis and response to Southstar’s motion to dismiss, drafting

various discovery requests, responses and confidentiality agreements, and preparation for

depositions. Okin Adams billed 268.40 hours to this task code with a blended rate of $399.62 for

a total amount billed of $107,257.50.

       26.    B210 – Business Operations. The work performed in this category includes

correspondence with the Debtor regarding operational issues during bankruptcy, drafting and

prosecuting an employee retention plan, and other miscellaneous business issues. Okin Adams

billed 33.30 hours to this task code with a blended rate of $422.90 for a total amount billed of

$14,082.50.

       27.    B230 – Cash Collateral/Financing. This category relates to the preparation of a

motion to use cash collateral and DIP financing and order granting same and all work performed

in an effort to obtain entry of a final cash collateral order. As such, this category of work

includes review of budgets, discussions with the Debtor and the United States Trustee’s office

regarding the cash collateral agreement, preparation of the interim cash collateral motion and

circulation to interested parties, revisions to the motion based on comments from the lender’s

counsel and client, and preparation for and attendance at the hearings on cash collateral and DIP

loan. Okin Adams billed 24.20 hours to this task code with a blended rate of $461.67 for a total
         Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 11 of 14



amount billed of $11,172.50.

         28.   B320 – Plan and Disclosure Statement. This category involves preliminary

planning and the beginning of the drafting the Debtor’s Plan, Disclosure Statement, Insurance

Trust Agreement and related documents and pleadings. In addition, it includes time spent

drafting and prosecuting a motion to extend exclusivity. Okin Adams billed 165.50 hours to this

task code with a blended rate of $313.00 for a total amount billed of $51,802.00.

         29.   No agreement or understanding exists between Okin Adams and any other person

with respect to the sharing of compensation sought herein, except that the compensation

approved by the Court will be shared among Okin Adams’ partners, associates and personnel as

authorized under the Bankruptcy Code.

                                 IV.     JOHNSON FACTORS

         30.   Bankruptcy courts have relied upon various factors to consider in awarding

compensation in a bankruptcy case. See, e.g., Johnson v. Georgia Highway Express, Inc.,

874 F.2d 714 (5th Cir. 1974). Okin Adams’ fees and expenses, as requested in this Application,

are reasonable based on the following considerations, as outlined in American Benefit Life

Insurance Co. v. Braddock (In re First Colonial Corp. of America), 544 F.2d 1291 (5th Cir.

1977).

         31.   Time and Labor Required.          The time spent in assisting, representing, and

advising the Debtor in all matters concerning the chapter 11 case covering the Application Period

totals 784.40 hours. The number of hours spent in this case was reasonable given the size and

complexity of the case. The detail of the specific time entries described in Exhibit B reflects the

reasonableness of the compensation requested, as all of the services identified were necessary to

an adequate and effective representation of the Debtor in this case.
        Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 12 of 14



        32.    Novelty and Difficulty of Work. This case has required counsel to utilize its

bankruptcy, financial, and litigation expertise to assist the Debtor in the administration of this

case.

        33.    Experience, Reputation, and Ability of Attorneys. Okin Adams is reputable,

possesses adequate ability to perform the tasks outlined in this Application, has worked on

numerous bankruptcies similar in size to this case and has represented both chapter 11 debtors

and creditors’ committees in bankruptcy cases of this size, as well. The attorneys who provided

the bulk of the services in this case during the Application Period reflected herein possess

specialized skills in bankruptcy, business law and litigation to merit the award of the requested

fees.

        34.     Skill Required.     Representation of the Debtor in this chapter 11 case has

required a specialized degree of skill and experience. Okin Adams believes it has demonstrated

the skills required to help the Debtor realize the maximum benefit for its creditors.

        35.    Preclusion of Other Employment. Because of the time commitment involved in

this case and deadlines imposed upon Okin Adams, Okin Adams' ability to take on other

substantial engagements was limited to some degree.

        36.    Customary Fees. Okin Adams’ professional services on behalf of the Debtor

were necessary and directly contributed to the effective administration of this chapter 11 case.

All fees charged for Okin Adams’ professionals were reasonable and are in line with the rates

charged on similar matters, without considering size, degree of responsibility, difficulty,

complexity, and results achieved.

        37.    Whether the Fees are Fixed or Contingent.              The fees requested in this

Application were calculated at normal hourly rates charged by Okin Adams and are in line with
      Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 13 of 14



those charged for similar work in this jurisdiction.

       38.     Time Limitations and Other Factors. The Debtor’s case has been negotiated

outside of the courtroom, but at times has required expedited action in certain instances

throughout the Application Period. Okin Adams performed its services on an expedited basis

when needed and was successful in meeting the various deadlines imposed by the Bankruptcy

Code and the Court.

       39.     Undesirability of the Case. This factor has no applicability in this case.

       40.     Results Obtained. Okin Adams is working diligently with the Debtor in an effort

to enable the Debtor to successfully reorganize and resolve certain ongoing litigation.

       41.     Nature, Length and Professional Relationship with Client. Okin Adams has

no previous relationship with the Debtor. Okin Adams has previously represented debtors,

trustees and committees of unsecured creditors in chapter 11 and chapter 7 matters.

       42.     Fees Awarded in Similar Cases. As more fully described above, Okin Adams

submits that its services to the Debtor fully warrant the fees requested herein under the twelve

factors identified by the Fifth Circuit and as are awarded in similar complex cases in the

Southern District of Texas.

                                   V.    PAYMENT REQUEST

       43.     Okin Adams requests that this Court allow these fees on an interim basis and

approve compensation by the estate in the amount of $289,797.00 for professional fees and

$4,790.23 for reimbursable expenses, for a total of $294,587.23 in fees and expenses during the

Application Period. Pursuant to the Court’s Interim Compensation Order [Doc. No. 89], Okin

Adams has been paid 80% of the requested fees, and 100% of the requested expenses by the

Debtor. By this Fee Application, Okin Adams respectfully requests that the Court authorize Okin
      Case 18-34892 Document 191 Filed in TXSB on 02/20/19 Page 14 of 14



Adams to draw down the remaining retainer amount of $53,128.00 (the “Retainer”) and direct

the Debtor, or its successor in interest, to pay from available cash the remaining outstanding fees

$4,831.30 after the Retainer is applied.

                                      VI.     CONCLUSION

       Based on the foregoing, Okin Adams LLP requests that this Court allow and authorize on

an interim basis the legal fees and reimbursable expenses incurred by Okin Adams for the

Application Period in the amounts of $289,797.00 (fees), $4,790.23 (expenses). Therefore, Okin

Adams seeks interim allowance at this time of $294,587.23. Okin Adams further requests that

this Court grant it any other legal or equitable relief to which it may be entitled.



Respectfully submitted on the 20th day of February, 2019.


                                               OKIN ADAMS LLP

                                               By:        /s/ Matthew S. Okin
                                                     Matthew S. Okin
                                                     Texas Bar No. 00784695
                                                     mokin@okinadams.com
                                                     David L. Curry, Jr.
                                                     Texas Bar No. 24065107
                                                     dcurry@okinadams.com
                                                     Ryan A. O’Connor
                                                     Texas Bar No. 24098190
                                                     roconnor@okinadams.com
                                                     1113 Vine St., Suite 240
                                                     Houston, Texas 77002
                                                     Tel: 713.228.4100
                                                     Fax: 888.865.2118

                                               ATTORNEYS FOR THE DEBTOR
